I am inclined to think there was sufficient evidence to sustain the chancellor's finding as to the residence or domicile of the complainant. A man may have several residences, a summer home in the North and a winter home in Florida; but he can have only one legal residence or domicile. Where a person has two or more homes or residences, his legal residence or domicile becomes more than ever a question of his own bona fide
intent. And when that intention is testified to as one of two residences owned or maintained by him, as in this case, the ownership or maintenance of the other is not as a matter of lawper se sufficient to rebut such expressed intention. Of course the intent testified to is subject to contradiction by proof of outward conduct and circumstances showing a contrary intent, but I do not think the evidence along that line in this case sufficiently clear to authorize this court to disturb the chancellor's finding. *Page 1015